Citation Nr: 0217997	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  98-14 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether the veteran is entitled to receive Department of 
Veterans Affairs (VA) disability compensation and Office 
of Workers' Compensation Programs (OWCP) benefits 
concurrently from March 1, 1996 through July 31, 1996. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The record shows that at the time the veteran retired from 
active duty in November 1991, he had completed more than 
20 years of active service.

This matter is on appeal to the Board of Veterans' Appeals 
(Board or BVA) from the VA Medical and Regional Office 
Center (M&ROC) in Fargo, North Dakota.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the M&ROCs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The record shows that the M&ROC in July 1995 granted 
service connection for post-traumatic stress disorder 
(PTSD) and a 50 percent rating, effective from April 1995.  
The M&ROC issued notice in July 1995.  The record showed 
that VA employed him as a Mental Health Counselor at a 
medical center.  The record sows the M&ROC received a 
request for information in June 1995 in connection with a 
claim the veteran made with the OWCP.  

The M&ROC received additional medical evidence that 
include the report of the veteran's admission to a private 
hospital on February 26, 1996 for PTSD.  The M&ROC 
proceeded to issue a rating decision in June 1996 that 
granted a 100 percent rating for PTSD from the date of the 
hospital admission.  He was informed through M&ROC 
correspondence in June 1996 that the increase was 
effective March 1, 1996.  A VA report of contact dated in 
August 1996 noted that the veteran was entitled to OWCP 
benefits for his PTSD, and that when the benefit was 
increased to 100 percent, additional benefits were paid 
before he elected.

In August 1996, the M&ROC informed the veteran that OWCP 
had informed VA of the entitlement to benefits for his 
PTSD, that he was not entitled to concurrent payment, and 
that he was required to elect between VA and the OWCP 
benefit.  He was advised that his VA compensation would be 
reduced from March 1, 1996.  The M&ROC letter advised him 
that an election was not received prior to the award of 
the increase.  The M&ROC letter to OWCP in August 1996 
indicated that increased VA benefits were erroneously 
awarded without first notifying OWCP, and that there was 
no election of VA benefits of record.  Thereafter, the 
record reflects that the veteran was informed through the 
statement of the case in October 2000 that he had a 
$5,030.00 overpayment.  Through the Board hearing 
testimony it appears that he seeks to challenge the 
creation of the overpayment and it's recovery if validly 
created (Transcript (T) at 3, 5-7).  It appears the M&ROC 
in July 1997 sought an opinion from the VA Regional 
Counsel regarding the correct application of 38 C.F.R. 
§ 3.708.  The record does not contain a response, if 
provided.

At this point, the record shows that the issues of 
creation of the debt and waiver are reasonably raised 
intertwined issues that have as yet not been initially 
adjudicated or developed to any extent.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339-40 (1996) and Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  A challenge to a debt 
must be resolved before consideration of waiver of 
recovery of the debt.  Schaper v. Derwinski, 1 Vet. App. 
430 (1991).  All underlying issues which go to the 
creation or validity of the debt must first be resolved.  
The veteran's arguments appear to include VA's 
administrative error and knowledge.  See for example , 
Bell v. Derwinski, 1 Vet. App. 430 (1991).



The Board is mindful of the recently published regulations 
effective February 22, 2002, that permit the Board to 
obtain evidence and cure procedural defects without 
remanding.  

They were not intended to preclude a remand in all 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 
2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 
and 20.1304).  See Chairman's Memorandum No. 01-02-01 
(January 29, 2002) para. 9(a)(1) discussing intertwined 
issues and noting the discretionary nature of the new 
procedure and para. 9(c)(4) regarding cases requiring 
exceptionally extensive development and little or no 
development has been performed.  See Stewart v. Brown, 10 
Vet. App. 15, 18 (1997), quoting from Willis v. Brown, 6 
Vet. App. 433, 435 (1994) that the operative word "may" in 
a regulation clearly indicates discretion; Malone v. 
Gober, 10 Vet. App. 539, 544 (1997) holding that the use 
of the word "may" connotes complete unfettered discretion.  
See also Grivois v. Brown, 6 Vet. App. 136, 140 (1994) 
citing Vitarelli v. Seaton, 359 U.S. 535, 539 (1959) 
holding that similarly situated persons are entitled to 
all agency provided procedures.  See Harris, 1 Vet. App. 
at 183.  The inextricably intertwined issues and those 
before the Board are to be remanded. 

Additional argument from the veteran at the Board hearing 
was directed to M&ROC compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2002) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a) (2002) (T at 3, 6).  
Regarding the application of the VCAA the M&ROC should 
insure any information provided conforms to the holding in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) as it has 
been subsequently clarified.

In view of the applicable legal precedent mentioned above, 
as applied to the facts of this appeal, the case is 
remanded for further development and adjudicative action 
as follows:


1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the M&ROC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The M&ROC should seek a response from 
the VA Regional Counsel to the July 9, 
1997 memorandum seeking clarification 
of the application of 38 C.F.R. 
§ 3.708.  If previously provided, it 
should be associated with the record.

2.  If the M&ROC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used 
to obtain those records, and describing 
any further action to be taken with 
respect to the claim.  38 U.S.C.A. 
§ 5103A(b)(2).

3.  Thereafter the M&ROC should 
determine whether a valid debt was 
created with consideration given to the 
veteran's assertions of administrative 
error and constructive knowledge.  

4.  If the M&ROC should determine that 
the debt was properly created, a 
complete audit of the veteran's benefit 
history showing the amounts entitled 
versus the amount paid to determine the 
proper amount of the existing 
overpayment.

5.  Once the amount of overpayment has 
been verified, the Committee on Waivers 
and Compromises (Committee) should then 
consider the claim for waiver.  
The Committee should insure that all 
available financial evidence for the 
veteran deemed necessary to insure an 
equitable determination has been 
considered. 

6.  Thereafter, the M&ROC should review 
the claims file to ensure that all of 
the foregoing requested development has 
been completed.  

In particular, the M&ROC should review 
the requested examination report(s) and 
required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the M&ROC 
should implement corrective procedures.  

The Board errs as matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The M&ROC must also review the claims 
file to ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the M&ROC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied. 

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
review the issue of entitlement to 
concurrent payment unless mooted by any 
adjudication action completed as a 
result of this remand.

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the M&ROC should issue a 
statement of the case on the new issue or supplemental 
statement of the case covering the previously appealed 
issue as necessary.  These documents must contain notice 
of all relevant actions taken on the claims for benefits, 
to include a summary of the evidence and applicable laws 
and regulations.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should 
be returned to the Board for further appellate review, if 
otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action 
is required of the appellant until he is notified by the 
M&ROC.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2001).


